                            Case 16-16697-MAM                Doc 313   Filed 12/17/18       Page 1 of 3

Information to identify the case:
Debtor 1              Frederick Anthony DeFalco                                  Social Security number or ITIN   xxx−xx−2486
                      First Name   Middle Name   Last Name                       EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                         Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                 EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Southern District of Florida

Case number: 16−16697−MAM


Order of Discharge and Final Decree                                                                                       12/15


A Final Report and Motion for Entry of Final Decree has been filed on behalf of the debtor reflecting that all
payments under the plan have been completed and that the debtor has filed a "Debtor's Statement Re: 11
U.S.C. §522(q)(1) Applicability, Payment of Domestic Support Obligations, and Applicability of Financial
Management Course and Statement Regarding Eligibility to Receive a Discharge" and the court has
determined that the debtor is eligible for a discharge.

IT IS ORDERED:

1. A discharge under 11 U.S.C. §1141(d)(5) is granted to:

           Frederick Anthony DeFalco
           aka Fred DeFalco

 2. The debtor is discharged from any debt that arose before the date of confirmation of the Plan, and any
debt of a kind specified in 11 U.S.C. §502(g), (h) or (i) except as provided in the Plan or in this Order; The
discharge does not discharge a debtor from any debt excepted from discharge under 11 U.S.C. §523. This
chapter 11 case is closed.




           December 17, 2018
                                                                 By the court:
                                                                                 Mindy A Mora
                                                                                 United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in an Individual Chapter 11 Case

Creditors cannot collect discharged debts                              Most debts are discharged
This order means that no one may make any                              Most debts are covered by the discharge, but not
attempt to collect a discharged debt from the                          all. Generally, a discharge removes the debtors'
debtors personally. For example, creditors                             personal liability for debts provided for by the
cannot sue, garnish wages, assert a deficiency,                        chapter 11 plan.
or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot                       In a case involving community property: Special
contact the debtors by mail, phone, or otherwise                       rules protect certain community property owned
in any attempt to collect the debt personally.                         by the debtor's spouse, even if that spouse did
Creditors who violate this order can be required                       not file a bankruptcy case.
to pay debtors damages and attorney's fees.                            This order does not prevent debtors from paying
However, a creditor with a lien may enforce a                          any debt voluntarily. 11 U.S.C. § 524(f).
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated.
For example, a creditor may have the right to
foreclose a home mortgage or repossess an
automobile.
                 Case 16-16697-MAM   Doc 313   Filed 12/17/18   Page 2 of 3

                                                           For more information, see page 2 >
Form 3180RI (10/01/16)         Individual Chapter 11 Discharge                page 1
                  Case 16-16697-MAM          Doc 313   Filed 12/17/18    Page 3 of 3


                                                        In addition, this discharge does not stop
Some debts are not discharged                           creditors from collecting from anyone else who is
Examples of debts that are not discharged are:          also liable on the debt, such as an insurance
                                                        company or a person who cosigned or
     ♦ debts that are domestic support                  guaranteed a loan.
       obligations;


     ♦ debts for most student loans;                    This information is only a general summary
                                                        of an individual chapter 11 discharge; some
                                                        exceptions exist. Because the law is
     ♦ debts for most taxes;                            complicated, you should consult an
                                                        attorney to determine the exact effect of the
                                                        discharge in this case.
     ♦ debts that the bankruptcy court has
       decided or will decide are not discharged
       in this bankruptcy case;
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;


     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Form 3180RI                            Individual Chapter 11 Discharge                  page 2
